Citation Nr: 0324329	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-09 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Montgomery, Alabama.  This matter was previously before the 
Board in May 2002, at which time, the appeal was remanded to 
the RO to schedule a videoconference hearing.  The requested 
hearing was provided in July 2002.


REMAND

The veteran's videoconference testimony indicated that his 
level of disability from service-connected sarcoidosis had 
increased to such a degree that there were things he could do 
one year ago that he can no longer do.  (Transcript at p. 7).   
Upon receipt of the hearing transcript, the Board reviewed 
the appeal in October 2002, finding that an additional 
compensation and pension (C&P) physical examination was 
needed to assess the current level of disability from 
sarcoidosis.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996);  
Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (The 
statutory duty to assist requires a "thorough and 
contemporaneous medical examination"  that is sufficient to 
ascertain the current level of the disability, and accounts 
for its history).  

The Board undertook development, that is, it ordered a C&P 
physical examination, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  Review of the file indicates that the 
examination was conducted in July 2003 and the report has 
been associated with the claims file.  Although a waiver of 
the right to initial review of new evidence by the agency of 
original jurisdiction (AOJ) was not required at the time that 
the Board requested the examination, it is now required.  See 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir. 2003) (invalidating 38 C.F.R. 
§ 19.9(a)(2), which, in conjunction with 38 C.F.R. § 20.1304, 
eliminated the requirement that the appellant waive initial 
consideration by AOJ of evidence submitted to Board).  The 
newly submitted evidence addresses the extent of disability 
from the veteran's service-connected sarcoidosis and is 
therefore pertinent and the Board is obligated to return the 
records to the RO for initial consideration.  

In the request for additional development, the Board noted 
the veteran's history of bronchial asthma and chronic 
obstructive pulmonary disease (COPD), and requested, among 
other things, that the C&P medical examiner state the 
following:  (1) whether the pulmonary manifestations and 
symptoms resulting currently from sarcoidosis may be 
distinguished from those resulting from bronchial asthma or 
COPD or any other pulmonary disease existing currently, and 
if so, (2) describe the degree of disability resulting from 
sarcoidosis as opposed to other disorders, and (3) if the 
other disorders are related to the sarcoidosis, explain the 
nature of that relationship.  Review of the examination 
report reveals no discussion of what other, if any, 
respiratory disorders the veteran currently has and their 
significance in assessing the veteran's service-connected 
sarcoidosis.  Where service connection is in effect for one 
diagnosis involving some component of an anatomical or 
functional system, and there are additional diagnoses 
concerning pathology of that system of record, there must be 
evidence that permits the adjudicators to distinguish between 
manifestations that are service-connected and those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
The examiner's impression was that the combined pulmonary 
function restrictive and obstructive defects can be explained 
on the basis of sarcoidosis, but he did not make clear 
whether he had considered the veteran's history of other 
pulmonary disorders and what, if any, contribution other 
disorders have on the veteran's level of disability.   

The Board also asked the examiner to determine whether 
sarcoidosis is currently active or inactive and whether the 
illness requires systemic high doses (therapeutic) 
corticosteroids for control.  38 C.F.R. § 4.97, Diagnostic 
Code 6846 (2002) (sarcoidosis).  The VA examiner did report 
that the veteran had "severe disability related to pulmonary 
sarcoidosis" and a "continuous manifestation of 
sarcoidosis."  He concluded that the veteran has not been 
treated with any corticosteroids medication in the recent 
past, but has been using an inhaled corticosteroids, 
Azmacort.  He opined that the veteran could benefit from 
corticosteroids and asserted that he would follow-up with the 
veteran as an outpatient.  Although the July 2003 examination 
report greatly assists in assessing the current level of the 
veteran's sarcoidosis disability, important issues were not 
clearly addressed.  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining adequate VA examinations.  
Littke v. Dewinski.  1 Vet. App. 90 (1990).  If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes."  38 C.F.R. § 4.2 
(2002).   

The veteran's service-connected sarcoidosis is currently 
evaluated as 30 percent disabling under Diagnostic Code 6846.  
The examination must contain findings that address the 
specific diagnostic criteria.  Beverly v. Brown, 9 Vet. App. 
402, 406 (1996).  Diagnostic Code 6846 requires evidence of 
pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids in order to meet the criteria for a 30 
percent evaluation.  To warrant a 60 percent evaluation, 
evidence must show pulmonary involvement requiring systemic 
high dose (therapeutic) corticosteroids for control.  The 
criteria for a 100 percent evaluation are demonstration of 
cor pulmonale; or cardiac involvement with congestive heart 
failure; or progressive pulmonary disease with fever, night 
sweats, and weight loss despite treatment.  38 C.F.R. § 4.97, 
Diagnostic Code 6846.  In light of the applicable rating 
criteria, the Board notes that the examiner's treatment plan, 
if implemented, is quite relevant to a determination about 
the veteran's current level of disability from sarcoidosis.  
VA outpatient records since the July 2003 C&P examination 
would be especially relevant in this regard.

In addition, the July 2003 VA examiner stated that the 
veteran "should be considered to be 100 [percent] disabled 
related to his sarcoid."  Although the criteria in the 
rating schedule for a 100 percent rating for sarcoidosis may 
not be met in this case, the Board is required to address the 
issue of entitlement to a total rating based on individual 
unemployability under section 4.16(b) when it is reasonably 
raised by the record before the Board on a claim for an 
increased rating.  VAOPGCPREC 6-96 at para. 12 (Aug. 16, 
1996).  Therefore, the RO should address this matter on 
remand and, if warranted based on clarification by the 
examiner as to the extent of disability arising from 
sarcoidosis alone, the RO should send the veteran the 
appropriate application form to apply for a total rating 
based on individual unemployability.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain and associate 
with the file, the veteran's VA 
outpatient records from Biloxi, 
Mississippi and Mobile, Alabama, for 
treatment of sarcoidosis from January 
2003 to the present.

3.  The RO should then arrange for the 
veteran to be examined by the physician 
who performed the July 2003 VA 
examination to determine the current  VA 
examination. All indicated studies must 
be conducted.  The claims file and a 
separate copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  After the examination and 
a review of the evidence in the claims 
folder, the VA examiner should provide 
opinions as to following questions:

(a) Whether pulmonary involvement 
requires systemic high dose 
(therapeutic) corticosteroids for 
control or chronic low dose 
(maintenance) or intermittent 
corticosteroids;

(b) Whether pulmonary manifestations and 
symptoms resulting currently from 
sarcoidosis may be distinguished from 
those resulting from bronchial asthma or 
COPD or any other pulmonary disease 
existing currently; and if so, describe 
the degree of disability resulting from 
sarcoidosis as opposed to other 
disorders; and if the other disorders 
are related to the sarcoidosis, explain 
the nature of that relationship.

(c) Whether the veteran is totally 
disabled due to his sarcoidosis alone, 
without regard to any other disorders or 
disabilities he currently has.

If the provider cannot answer any of the 
above questions without resort to pure 
speculation, he or she should so 
indicate. 

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2002); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed in full.  
In particular, the RO should ensure that 
the requested examination and required 
opinions are in compliance with this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, to 
include providing the veteran the 
appropriate application form for 
consideration of a total rating based on 
individual unemployability under either 
section 4.16(a) or (b) if warranted based 
on the findings on examination, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for sarcoidosis, currently evaluated as 
30 percent disabling.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




